Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Aaron Olejniczak on 9/9/2021.  

IN THE CLAIMS dated 7/7/2021, the examiner has amended the claims as follows:

Amend Claim 1 as follows:
	1. A gas burner unit comprising: 
	a burner body, the burner body having a lower housing unit with a bottom portion and at least one upwardly extending sidewall; an end cap; an inlet cap having an inlet aperture; a distribution element located above the bottom portion; a burner deck located above the distribution element; and a metal fiber mesh element located above the burner deck; the burner deck supporting the metal fiber mesh and spacing the metal fiber mesh from the distribution element to define a burner head; the burner deck and metal fiber mesh element each engaging at least one sidewall of the lower housing unit, the end cap and the inlet cap; and 	an inlet conduit communicating with the burner body and extending into the burner body through the inlet aperture in the inlet cap and delivering a gas/air mixture to the burner 
	wherein the bottom portion of the lower housing unit includes a plurality of ribs that extend along a surface of the bottom portion and beneath the distribution element and that are configured to enhance rigidity of the burner body. 

Allowable Subject Matter
2.	Claims 1-3, 5-7, 9-10, 13-14 and 17-28 are allowed.
The following is an examiner’s statement for reason of allowance:

	The claim amendments have overcome all of the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. 
Regarding independent Claim 1: Claim 1 as amended above is neither anticipated nor rendered obvious by any known prior art. 
The claimed “plurality of ribs that extend along a surface of the bottom portion and beneath the distribution element and that are configured to enhance rigidity of the burner body” in combination with the other limitations of the claim are not taught by the previously relied upon Mentel et al. reference (US 3,084,736) (hereinafter “Mentel”) since the ribs taught by Mentel extend over a surface of the bottom portion as opposed to along it and are not necessarily configure to enhance rigidity of the burner body as is now claimed. 
Furthermore, while other known prior art teaches of some of the claimed structure (such as O’Donnel et al. (US 2005/0172915 A1) (hereinafter “O’Donnel”) and Gioli et al. (US 2016/0238243 A1) (hereinafter “Gioli”)), none of the this prior art comprises a plurality of ribs that extend along a surface of the bottom portion and beneath the distribution element and that are configured to enhance rigidity does not disclose any “ribs that extend along a surface of the bottom portion and beneath the distribution element and that are configured to enhance rigidity of the burner body”. While Gioli does teach of a burner that employs “stiffening ribs” (“The closure portions 11 and/or the transversal edges 6 may comprise one or more folds or stiffening ribs, e.g. bulges, which could extend from frame 2 through the transversal edge 6 up into the closure portion 11 (FIG. 6)”) (see at least [0070] and Fig. 6) these ribs do not extend along a surface of the bottom portion and beneath the distribution element. Thus, even if O’Donnel were modified with the teachings of Gioli, it would not result in a configuration with a plurality of ribs that extend along a surface of the bottom portion and beneath the distribution element and that are configured to enhance rigidity of the burner body as claimed in combination with the other limitations of the claim. Therefore, the subject matter of Claim 1 as amended is neither anticipated nor rendered obvious over any known prior art and is consequently considered to be allowable. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/9/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762